  AO 106 (Rev. 04/10)8:19-mj-00103-SMB
                      Application for a Search Warrant   Doc # 1 Filed: 02/27/19 Page 1 of 19 - Page ID # 1


                                        UNITED STATES DISTRICT COURT
                                                         for the
                                                District
                                          __________     of Nebraska
                                                      District  of __________
             In the Matter of the Search of
$%/$&.$1'*2/'/*3+21(6197&/ )
 '(9,&(%/$&.L3+21(:,7+&/($56&5((1 ))                       Case No. 8:19MJ103
  3527(&725$1'%/$&.75$16/8&(17&$6( )
 '(9,&(/2&$7('$77+(20$+$)%,2)),&( )
                                                            )
   6287+VW&285720$+$1(%5$6.$
                                               APPLICATION FOR A SEARCH WARRANT
          I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
  penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
  property to be searched and give its location):
 SEE ATTACHMENT A (INCORPORATED BY REFERENCE)



  located in the                                    District of             Nebraska                   , there is now concealed (identify the
  person or describe the property to be seized):
 SEE ATTACHMENT B (INCORPORATED BY REFERENCE)




            The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                ✔u evidence of a crime;
                 u contraband, fruits of crime, or other items illegally possessed;
                  u
                  ✔  property designed for use, intended for use, or used in committing a crime;
                   u a person to be arrested or a person who is unlawfully restrained.
            The search is related to a violation of:
               Code Section                                                           Offense Description
                                                                  Conspiracy to distribute and possess with intent to distribute controlled substance
          21:841, 846

            The application is based on these facts:


             ✔ Continued on the attached sheet.
             u
             u Delayed notice of        days (give exact ending date if more than 30 days:                                         ) is requested
               under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                      Applicant’s signature

            u 6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH                       Anthony Peterson, Federal Bureau of Investigation
                                                                                                      Printed name and title
           ✔
           u 6ZRUQWREHIRUHPHE\WHOHSKRQHRURWKHU
                UHOLDEOHHOHFWURQLFPHDQV.

  Date:      
                                                                                                        Judge’s sign
                                                                                                                signature
                                                                                                                  g ature

  City and state: Omaha, Nebraska                                                             M. BAZIS
                                                                                        SUSAN M  BAZIS, U
                                                                                                        U.S.
                                                                                                          S M   i t t Judge
                                                                                                             Magistrate J d
                                                                                                      Printed name and title
       8:19-mj-00103-SMB Doc # 1 Filed: 02/27/19 Page 2 of 19 - Page ID # 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

IN THE MATTER OF THE SEARCH OF A
BLACK AND GOLD LG PHONE S/N
807VTCL1197475 (DEVICE 1) BLACK
iPHONE WITH CLEAR SCREEN
PROTECTOR AND BLACK
TRANSLUCENT CASE (DEVICE 2)
LOCATED AT THE OMAHA FBI OFFICE
4411 SOUTH 121st COURT, OMAHA,
NEBRASKA

                            AFFIDAVIT IN SUPPORT OF
                     AN APPLICATION FOR A SEARCH WARRANT

       I, Anthony Peterson, being first duly sworn, hereby depose and state as follows:


                      INTRODUCTION AND AGENT BACKGROUND


       1.      Your Affiant is an investigator or law enforcement officer of the United States

within the meaning of Section 2510(7) of Title 18, United States Code; that is, an officer of the

United States who is empowered by law to conduct investigations of and to make arrests for

offenses enumerated in Section 2516 of Title 18, United States Code.


       2.      I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI), SA

Anthony Peterson and have been so for approximately 8 years. Prior to joining the FBI as a SA,

I worked as a Police Officer with the Omaha Police Department for over 5 years, mainly in

Uniform Patrol. As an FBI SA, I have received training on a multitude of in service training of

federal offenses at the FBI training academy, the FBI quarterly training, as well as other Law

Enforcement Training venues. I regularly refer to these laws and regulations during the course

of my official duties. In my duties at the FBI, I have been assigned to assist with large scale

gang and narcotics investigations which have resulted in search warrants, arrests, and other
       8:19-mj-00103-SMB Doc # 1 Filed: 02/27/19 Page 3 of 19 - Page ID # 3



investigative techniques. The facts in this affidavit come from my personal observations, my

training and experience, and information obtained from other law enforcement officers and

witnesses. This affidavit is intended to show merely that there is sufficient probable cause for the

requested warrant and does not set forth all of my knowledge about this matter. The facts in this

affidavit come from my personal observations, my training and experience, and information

obtained from other agents and witnesses. This affidavit is intended to show merely that there is

sufficient probable cause for the requested warrant and does not set forth all of my knowledge

about this matter.


       3.      Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of 21 U.S.C. §§ 841(a)(1) and 846 have been committed, are being committed, and

will be committed by Anthony Moore. There is also probable cause to search the information

described in Attachment A for evidence of these crimes as further described in Attachment B.


                                  PURPOSE OF AFFIDAVIT


       4.      Your Affiant submits this Affidavit in support of an Application under Rule 41 of

the Federal Rules of Criminal Procedure for a Warrant to search and seize data and records,

further described in ATTACHMENT B, from cellular communication devices, specifically

described as: DEVICE 1- A Black and Gold LG Phone S/N 807VTCL1197475, DEVICE 2-

Black iPhone with clear screen protector and black translucent case, further described in

ATTACHMENT A.


       5.      Through Your Affiant’s training and experience, Your Affiant is aware that

individuals who deal in illegal controlled substances commonly use cellular telephones to
       8:19-mj-00103-SMB Doc # 1 Filed: 02/27/19 Page 4 of 19 - Page ID # 4



maintain addresses; telephone numbers; bank account information, including deposit amounts,

names and numbers; drug and money ledgers; directions and instructions; travel, time, and route

navigation information; and other information specific to drug dealing. In addition to continuing

their illegal businesses, these individuals often utilize cellular phones to maintain contact with

their criminal associates; to access the internet; to transact banking and other financial business

over the internet; and to keep records of these transactions on the computer memories.

Oftentimes, travel, transportation, and transaction instructions are sent and received via text

message, e-mail or instant messages which are stored on the digital memories of these devices.

Internet e-mail providers require little or no personal information to activate e-mail accounts

used to give directions and to report progress in furtherance of the illegal drug trade. These e-

mail messages are stored on the memories of the cellular telephones. Memory in cellular

telephones includes internal memory, and memory storage on removable devices such as SIM

cards and SD cards. In addition, some devices have built in electronic digital cameras and digital

video capabilities. Individuals who deal in illegal controlled substances often take, or cause to

be taken, photographs of themselves their associates their properties and their illegal products

and merchandise. Lastly, I know that cellular telephones can store information for long periods

of time, and even if records are deleted, many times, through the use of forensic tools, the

records may be retrieved.


       6.      Searching for the evidence described may require a range of data analysis

techniques. In some cases, agents and computer analysts may be able to conduct carefully

targeted searches that can locate evidence without requiring a time-consuming manual search

through unrelated materials that may be commingled with criminal evidence. In other cases,

however, such techniques may not yield the evidence described in the warrant. Criminals can
       8:19-mj-00103-SMB Doc # 1 Filed: 02/27/19 Page 5 of 19 - Page ID # 5



mislabel or hide information; encode communications to avoid using key-words; attempt to

delete information to evade detection; or take other steps designed to frustrate law enforcement

searches for information. These steps may require law enforcement officers or other analysts

with appropriate expertise to conduct more extensive searches, such as scanning storage areas

unrelated to things described in the Attachments, or perusing all stored information briefly to

determine whether it falls within the scope of the warrant. In light of these difficulties, the FBI

intends to use whatever data analysis techniques necessary to locate and retrieve the evidence

sought.


                                       TECHNICAL TERMS


          7.      Based on Your Affiant’s training and experience, Your Affiant uses the following

technical terms to convey the following meanings:


               a. Wireless telephone: A wireless telephone (or mobile telephone, or cellular

          telephone) is a handheld wireless device used primarily for voice communication through

          radio signals. These telephones send signals through networks of transmitter/receivers

          called “cells,” enabling communication with other wireless telephones or traditional

          “land line” telephones. A wireless telephone usually contains a “call log,” which records

          the telephone number, date, and time of calls made to and from the phone. In addition to

          enabling voice communications, wireless telephones now offer a broad range of

          capabilities. These capabilities include, but are not limited to: storing names and phone

          numbers in electronic “address books;” sending, receiving, and storing text messages and

          email; taking, sending, receiving, and storing still photographs and moving video; storing

          and playing back audio files; storing dates, appointments, and other information on
8:19-mj-00103-SMB Doc # 1 Filed: 02/27/19 Page 6 of 19 - Page ID # 6



personal calendars; and accessing and downloading information from the Internet.

Wireless telephones may also include global positioning system (“GPS”) technology for

determining the location of the device.


   b. Digital camera: A digital camera is a device that records still and moving images

digitally. Digital cameras use a variety of fixed and removable storage media to store

their recorded images. Images can usually be retrieved by connecting the camera to a

computer or by connecting the removable storage medium to a separate reader.

Removable storage media include various types of flash memory cards or miniature hard

drives. Most digital cameras also include a screen for viewing the stored images. This

storage media can contain any digital data, including data unrelated to photographs or

videos.


   c. Portable media player: A portable media player (or “MP3 Player” or iPod) is a

handheld digital storage device designed primarily to store and play audio, video, or

photographic files. However, a portable media player can also store any digital data,

such as word processing documents, even if the device is not designed to access such

files. Some portable media players can use removable storage media. Removable

storage media include various types of flash memory cards or miniature hard drives. This

removable storage media can also store any digital data. Depending on the model, a

portable media player may have the ability to store very large amounts of electronic data

and may offer additional features such as a calendar, contact list, clock, or games.


   d. GPS: A GPS navigation device uses the Global Positioning System to display its

current location. It often contains records of the locations where it has been. Some GPS
8:19-mj-00103-SMB Doc # 1 Filed: 02/27/19 Page 7 of 19 - Page ID # 7



navigation devices can give a user driving or walking directions to another location.

These devices can contain records of the addresses or locations involved in such

navigation. The Global Positioning System (generally abbreviated “GPS”) consists of 24

NAVSTAR satellites orbiting the Earth. Each satellite contains an extremely accurate

clock. Each satellite repeatedly transmits by radio a mathematical representation of the

current time, combined with a special sequence of numbers. These signals are sent by

radio, using specifications that are publicly available. A GPS antenna on Earth can

receive those signals. When a GPS antenna receives signals from at least four satellites, a

computer connected to that antenna can mathematically calculate the antenna’s latitude,

longitude, and sometimes altitude with a high level of precision.


   e. PDA: A personal digital assistant, or PDA, is a handheld electronic device used

for storing data (such as names, addresses, appointments or notes) and utilizing computer

programs. Some PDAs also function as wireless communication devices and are used to

access the Internet and send and receive email. PDAs usually include a memory card or

other removable storage media for storing data and a keyboard and/or touch screen for

entering data. Removable storage media include various types of flash memory cards or

miniature hard drives. This removable storage media can store any digital data. Most

PDAs run computer software, giving them many of the same capabilities as personal

computers. For example, PDA users can work with word-processing documents,

spreadsheets, and presentations. PDAs may also include global positioning system

(“GPS”) technology for determining the location of the device.
       8:19-mj-00103-SMB Doc # 1 Filed: 02/27/19 Page 8 of 19 - Page ID # 8



            f. Digital display device: A digital display device is a handheld wireless electronic

       device used to contact an individual through an alert, or a numeric or text message sent

       over a telecommunications network or internet network. Some devices enable the user to

       send, as well as receive, text messages.


            g. IP Address: An Internet Protocol address (or simply “IP address”) is a unique

       numeric address used by computers on the Internet. An IP address is a series of four

       numbers, each in the range 0-255, separated by periods (e.g., 121.56.97.178). Every

       computer or other such device attached to the Internet computer must be assigned an IP

       address so that Internet traffic sent from and directed to that computer may be directed

       properly from its source to its destination. Most Internet service providers control a

       range of IP addresses. Some computers or other such device have static—that is, long-

       term—IP addresses, while other computers have dynamic—that is, frequently changed—

       IP addresses.


            h. Internet: The Internet is a global network of computers and other electronic

       devices that communicate with each other. Due to the structure of the Internet,

       connections between devices on the Internet often cross state and international borders,

       even when the devices communicating with each other are in the same state.


       8.      Based on Your Affiant’s training, experience, and research, Your Affiant knows

that the Devices described in this affidavit as DEVICE 1, DEVICE 2 and DEVICE 3, commonly

have capabilities that allow it to serve various functions, including, but not limited to, a wireless

telephone; a digital camera; a portable media player; a GPS navigation device; a digital display

device, and a PDA with an internet connection. In my training and experience, examining data
       8:19-mj-00103-SMB Doc # 1 Filed: 02/27/19 Page 9 of 19 - Page ID # 9



stored on cellular telephones of this type can uncover, among other things, evidence which

reveals or suggests the identity of the person or persons who possessed or used the device as well

as information regarding criminal activities and criminal conspirators.


                                     PROBABLE CAUSE

       9.      Since October of 2017, The Omaha FBI, Douglas County Sheriff’s Office and

Greater Omaha Safe Streets Task Force have been actively investigating the Anthony Moore

cocaine distribution network. During this investigation undercover purchases of cocaine were

made from Anthony Moore and Robert Harris-Hearnes.


       10.     On November 7, 2018; December 5, 2018 and January 3, 2019, Nebraska State

Wire Intercepts were signed by Douglas County District Court Judge Gary B. Randall on the

phone (402) 312-8053 used by Robert Harris-Hearnes. On December 26, 2018 and January 24,

2019 United States District Court for the District of Nebraska, order authorizing the interception

of wire and electronic communications were signed by United States District Court Chief Judge

John M. Gerrard for the phones (762) 524-2390 and (402) 981-6776 used by Anthony Moore.

From intercepted calls and activities observed through surveillance, Anthony Moore and Robert

Harris-Hearnes were identified as cocaine distributors and Isaac Johnson was identified as a

supplier of cocaine to Anthony Moore.


       11.     From an intercepted phone call on February 15, 2019, between Anthony Moore

and Isaac Johnson, investigators learned that Isaac Johnson would be resupplying Anthony

Moore with cocaine on February 17, 2019.
     8:19-mj-00103-SMB Doc # 1 Filed: 02/27/19 Page 10 of 19 - Page ID # 10



         12.   On February 16, 2019, a District of Nebraska Federal Search Warrant for 4834

South 93rd Avenue, Omaha, Nebraska, was signed by United States Magistrate Judge Susan M.

Bazis. This search warrant was executed on February 17, 2019.


         13.   Upon execution of the above search warrant Anthony Moore was contacted in

4834 South 93rd Avenue, Omaha, Nebraska. Upon search of 4834 South 93rd Avenue 133 grams

of white powder, field test positive as cocaine, were located inside a basement safe, DEVICE 1

and DEVICE 2 were located in a basement bedroom and identified as belonging to Anthony

Moore.


         14.   From experience, Your Affiant knows that data analysis techniques required to

search electronic devices can be time consuming. Searches begun during daytime hours may

extend into nighttime hours. For this reason, Your Affiant requests authorization to execute the

Warrant at any time in the day or night.


         15.   Your Affiant believes that DEVICE 1 and DEVICE 2 contain valuable

information and evidence directly related to the purchase, transportation, and distribution of

cocaine, pursuant to Title 21, United States Code, Section 841 and Section 846, and could assist

investigators in identifying the sources of supply and other known criminal associates. These

devices are presently located within the District of Nebraska, at the FBI Omaha Office located at

4411 South 121st Court, Omaha, Nebraska. Accordingly, Your Affiant respectfully requests that

this Honorable Court issue a Warrant allowing the search of these devices.



                                              __________________________________
                                                 ______________________
                                              ANTHONY
                                                 THONY PETERSON
                                              Special Agent
    8:19-mj-00103-SMB Doc # 1 Filed: 02/27/19 Page 11 of 19 - Page ID # 11



                                     FEDERAL BUREAU OF INVESTIGATION


                                        
SUBSCRIBED TO AND SWORN before me this ______ day of February, 2019.




                                     _____
                                     ____________________________________
                                        ____
                                         _ _______________________________
                                                                        ____
                                                                         ______
                                                                             _
                                     SUSAN M. BAZIS
                                     United States Magistrate Judge
                                     District of Nebraska
     8:19-mj-00103-SMB Doc # 1 Filed: 02/27/19 Page 12 of 19 - Page ID # 12



                                    ATTACHMENT A
Item to be searched:


DEVICE #1 ůĂĐŬĂŶĚ'ŽůĚ>'WŚŽŶĞ^ͬEϴϬϳsd>ϭϭϵϳϰϳϱ͕ƐĞŝǌĞĚŽŶ&ĞďƌƵĂƌǇϭϳ͕ϮϬϭϵ. Photo of
DEVICE #1 attached below:




DEVICE #2– Black iPhone with clear screen protector and black translucent case, seized on
February 17, 2019. Photo of DEVICE #2 attached below:
     8:19-mj-00103-SMB Doc # 1 Filed: 02/27/19 Page 13 of 19 - Page ID # 13



                                      ATTACHMENT B


       The items to be seized from DEVICE 1 and DEVICE 2:


       1.      All data and records contained in the Devices, which constitute fruits,

instrumentalities, and evidence of possession with intent to distribute and distribution of a

controlled substance in violation 21 U.S.C. § 841(a)(1) and/or conspiracy to possess with intent

to distribute a controlled substance in violation of 21 U.S.C. § 846, including:


            a. Data, including but not limited to, telephone numbers of the accessed device,

               telephone numbers for incoming calls and SMS and MMS messages’ dialed

               outgoing telephone numbers’ numeric messages sent or received; voice mail and

               other verbal messages sent or received; address and telephone/pager number

               listings; contacts; electronically composed memorandum; any time and/or date

               markings and/or calendar format organization of /such data; or any other data

               related to drug-trafficking or money laundering; including photographs, videos,

               and audio recordings; which may be stored, received, or sent, contained in the

               electronic memory of the previously described device; lists of customers; and

               related identifying information;

            b. Types, amounts, and prices of drugs trafficked as well as dates, places, and

               amounts of specific transactions;

            c. Any information related to sources of narcotic drugs (including names, addresses,

               phone numbers, or any other identifying information);

            d. Any information recording Anthony Moore, Isaac Johnson, Robert Harris-

               Hearnes and others known and unknown schedule or travel;
     8:19-mj-00103-SMB Doc # 1 Filed: 02/27/19 Page 14 of 19 - Page ID # 14



            e. Bank records, checks, credit card bills, account information, and other financial

               records.

2.     Evidence of user attribution showing who used or owned DEVICE 1 and DEVICE 2 at the

time the things described in this warrant were created, edited, or deleted, such as logs,

phonebooks, saved usernames and passwords, documents, and browsing history;


3.     Records and other data evidencing the use of the Internet Protocol address utilized by to

this device to communicate with criminal co-conspirators, or unwitting individuals or institutions

which were used to facilitate drug trafficking or money laundering crimes, to include:


            a. Records of Internet Protocol addresses used;

            b. Records of Internet activity, including firewall logs, caches, browser history and

               cookies, “bookmarked” or “favorite” web pages, search terms that the user

               entered into any Internet search engine, and records of user-typed web addresses.

       4.      As used above, the terms “records” and “information” include all of the foregoing

items of evidence in whatever form, and by whatever means they may have been created or

stored, including any form of electronic storage (such as flash memory or other media that can

store data) and any photographic form.
                       8:19-mj-00103-SMB Doc # 1 Filed: 02/27/19 Page 15 of 19 - Page ID # 15
$25HY 6HDUFKDQG6HL]XUH:DUUDQW



                                            81,7(' 67$7(6 ',675,&7 &2857
                                                                       IRUWKH
                                                                 District of Nebraska
                                                          BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                   ,QWKH0DWWHURIWKH6HDUFKRI                        
            (Briefly describe the property to be searched                
       $ %/$&.   $1' *2/'
             or identify         /*by3+21(
                         the person   name and 61  97&/
                                                 address)                                   0-
                                                                                &DVH1R
        '(9,&(  %/$&. L3+21( :,7+ &/($5 6&5((1
         3527(&725 $1' %/$&. 75$16/8&(17 &$6(                            
        '(9,&(  /2&$7(' $7 7+( 20$+$ )%, 2)),&(                       
           6287+ VW &2857 20$+$ 1(%5$6.$                        

                                                 6($5&+$1'6(,=85(:$55$17
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU
           $QDSSOLFDWLRQE\DIHGHUDOODZHQIRUFHPHQWRIILFHURUDQDWWRUQH\IRUWKHJRYHUQPHQWUHTXHVWVWKHVHDUFK
RIWKHIROORZLQJSHUVRQRUSURSHUW\ORFDWHGLQWKH                                   'LVWULFWRI            1HEUDVND
(identify the person or describe the property to be searched and give its location)



     6(( $77$&+0(17 $ ,1&25325$7(' %< 5()(5(1&(



        ,ILQGWKDWWKHDIILGDYLWVRUDQ\UHFRUGHGWHVWLPRQ\HVWDEOLVKSUREDEOHFDXVHWRVHDUFKDQGVHL]HWKHSHUVRQRUSURSHUW\
GHVFULEHGDERYHDQGWKDWVXFKVHDUFKZLOOUHYHDO (identify the person or describe the property to be seized)


     6(( $77$&+0(17 % ,1&25325$7(' %< 5()(5(1&(




         <28$5(&200$1'('WRH[HFXWHWKLVZDUUDQWRQRUEHIRUH                   0DUFK        (not to exceed 14 days)
       u LQWKHGD\WLPHDPWRSP ✔
                                                u DWDQ\WLPHLQWKHGD\RUQLJKWEHFDXVHJRRGFDXVHKDVEHHQHVWDEOLVKHG

        8QOHVVGHOD\HGQRWLFHLVDXWKRUL]HGEHORZ\RXPXVWJLYHDFRS\RIWKHZDUUDQWDQGDUHFHLSWIRUWKHSURSHUW\WDNHQWRWKH
SHUVRQIURPZKRPRUIURPZKRVHSUHPLVHVWKHSURSHUW\ZDVWDNHQRUOHDYHWKHFRS\DQGUHFHLSWDWWKHSODFHZKHUHWKH
SURSHUW\ZDVWDNHQ
        7KHRIILFHUH[HFXWLQJWKLVZDUUDQWRUDQRIILFHUSUHVHQWGXULQJWKHH[HFXWLRQRIWKHZDUUDQWPXVWSUHSDUHDQLQYHQWRU\
DVUHTXLUHGE\ODZDQGSURPSWO\UHWXUQWKLVZDUUDQWDQGLQYHQWRU\WR                       686$1 0 %$=,6                       
                                                                                              (United States Magistrate Judge)

     u 3XUVXDQWWR86&DE,ILQGWKDWLPPHGLDWHQRWLILFDWLRQPD\KDYHDQDGYHUVHUHVXOWOLVWHGLQ86&
 H[FHSWIRUGHOD\RIWULDODQGDXWKRUL]HWKHRIILFHUH[HFXWLQJWKLVZDUUDQWWRGHOD\QRWLFHWRWKHSHUVRQZKRRUZKRVH
SURSHUW\ZLOOEHVHDUFKHGRUVHL]HG(check the appropriate box)
     u IRU         GD\V(not to exceed 30) u XQWLOWKHIDFWVMXVWLI\LQJWKHODWHUVSHFLILFGDWHRI
                                                                                 HUVSHFLILFGDWHRI                                   


'DWHDQGWLPHLVVXHG              DWSP
                                                                                                      Judge’s signaturee

&LW\DQGVWDWH              2PDKD 1HEUDVND                                           686$1 0 %$=,6 86 0$*,675$7( -8'*(
                                                                                                    Printed name and title
                      8:19-mj-00103-SMB Doc # 1 Filed: 02/27/19 Page 16 of 19 - Page ID # 16
$25HY6HDUFKDQG6HL]XUH:DUUDQW3DJH

                                                                    5HWXUQ
&DVH1R                                 'DWHDQGWLPHZDUUDQWH[HFXWHG        &RS\RIZDUUDQWDQGLQYHQWRU\OHIWZLWK
   0-
,QYHQWRU\PDGHLQWKHSUHVHQFHRI

,QYHQWRU\RIWKHSURSHUW\WDNHQDQGQDPHRIDQ\SHUVRQVVHL]HG




                                                                 &HUWLILFDWLRQ


        ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKLVLQYHQWRU\LVFRUUHFWDQGZDVUHWXUQHGDORQJZLWKWKHRULJLQDOZDUUDQWWRWKH
GHVLJQDWHGMXGJH



'DWH
                                                                                        Executing officer’s signature


                                                                                           Printed name and title
     8:19-mj-00103-SMB Doc # 1 Filed: 02/27/19 Page 17 of 19 - Page ID # 17



                                    ATTACHMENT A
Item to be searched:


DEVICE #1 ůĂĐŬĂŶĚ'ŽůĚ>'WŚŽŶĞ^ͬEϴϬϳsd>ϭϭϵϳϰϳϱ͕ƐĞŝǌĞĚŽŶ&ĞďƌƵĂƌǇϭϳ͕ϮϬϭϵ. Photo of
DEVICE #1 attached below:




DEVICE #2– Black iPhone with clear screen protector and black translucent case, seized on
February 17, 2019. Photo of DEVICE #2 attached below:
     8:19-mj-00103-SMB Doc # 1 Filed: 02/27/19 Page 18 of 19 - Page ID # 18



                                      ATTACHMENT B


       The items to be seized from DEVICE 1 and DEVICE 2:


       1.      All data and records contained in the Devices, which constitute fruits,

instrumentalities, and evidence of possession with intent to distribute and distribution of a

controlled substance in violation 21 U.S.C. § 841(a)(1) and/or conspiracy to possess with intent

to distribute a controlled substance in violation of 21 U.S.C. § 846, including:


            a. Data, including but not limited to, telephone numbers of the accessed device,

               telephone numbers for incoming calls and SMS and MMS messages’ dialed

               outgoing telephone numbers’ numeric messages sent or received; voice mail and

               other verbal messages sent or received; address and telephone/pager number

               listings; contacts; electronically composed memorandum; any time and/or date

               markings and/or calendar format organization of /such data; or any other data

               related to drug-trafficking or money laundering; including photographs, videos,

               and audio recordings; which may be stored, received, or sent, contained in the

               electronic memory of the previously described device; lists of customers; and

               related identifying information;

            b. Types, amounts, and prices of drugs trafficked as well as dates, places, and

               amounts of specific transactions;

            c. Any information related to sources of narcotic drugs (including names, addresses,

               phone numbers, or any other identifying information);

            d. Any information recording Anthony Moore, Isaac Johnson, Robert Harris-

               Hearnes and others known and unknown schedule or travel;
     8:19-mj-00103-SMB Doc # 1 Filed: 02/27/19 Page 19 of 19 - Page ID # 19



            e. Bank records, checks, credit card bills, account information, and other financial

               records.

2.     Evidence of user attribution showing who used or owned DEVICE 1 and DEVICE 2 at the

time the things described in this warrant were created, edited, or deleted, such as logs,

phonebooks, saved usernames and passwords, documents, and browsing history;


3.     Records and other data evidencing the use of the Internet Protocol address utilized by to

this device to communicate with criminal co-conspirators, or unwitting individuals or institutions

which were used to facilitate drug trafficking or money laundering crimes, to include:


            a. Records of Internet Protocol addresses used;

            b. Records of Internet activity, including firewall logs, caches, browser history and

               cookies, “bookmarked” or “favorite” web pages, search terms that the user

               entered into any Internet search engine, and records of user-typed web addresses.

       4.      As used above, the terms “records” and “information” include all of the foregoing

items of evidence in whatever form, and by whatever means they may have been created or

stored, including any form of electronic storage (such as flash memory or other media that can

store data) and any photographic form.
